Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spacing of claim 2 and the air gap of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-4, 6-12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Concelman 3103548.
	Regarding claim 1, Concelman (Figure 1) discloses a connector assembly for connecting a cable 22 to an electrical component, the connector assembly comprising: an outer conductor sleeve 10 having an attachment portion 37 and a plug portion 41; and an insulator element 16,39 disposed within the outer conductor sleeve, at least partially in the plug portion; wherein the cable is disposed with a cable end portion 26 at least partially within the outer conductor sleeve in the attachment portion, wherein the outer conductor sleeve has at least a first wall thickness region having a first wall thickness (at 37) in the attachment portion and at least a second wall thickness region having a second wall thickness (at 41) in the plug portion, the first wall thickness being greater than the second wall thickness, and wherein the insulator element is at least partially disposed in the second wall thickness region.
Regarding claim 2, Concelman discloses at least in the second wall thickness region 41, the insulator element 16,39 is, at least along a certain length thereof, spaced from an inner wall of the outer conductor sleeve.
Regarding claim 3, Concelman discloses, in the second wall thickness region 41, an air gap (between 39 and 40 or between 40 and 41) is formed between the insulator element 39 and the inner wall of the outer conductor sleeve 40,41.
Regarding claim 4, Concelman discloses the outer conductor sleeve has a same outer diameter in the first wall thickness region 37 and in the second wall thickness region 41.
Regarding claim 6, Concelman discloses the first wall thickness at 37 is 10% to 50% greater than the second wall thickness at 41. 
Regarding claim 7, Concelman discloses the first wall thickness at 37 in the first wall thickness region and/or the second wall thickness at 41 in the second wall thickness region are/is constant.

Regarding claim 9, Concelman discloses the cable end portion 26 is connected by a seamless compression tube 27 to the outer conductor sleeve 10 by a first tube section (the exterior of tube 27 outside of threads 31) connected at least to the attachment portion and a second tube portion (inner surface having threads 31 thereon) connected to a cable jacket 25b of the cable 22.
Regarding claim 10, Concelman discloses the compression tube 27 has a step 28 between the first and second tube portions.
Regarding claim 11, Concelman discloses the compression tube 27 has at least twelve pressing surfaces (any twelve portions of the exterior surface of the compression tube).
Regarding claim 12, Concelman discloses the cable 22 includes a shield 25a,b which, in the cable end portion 26, is disposed between the compression tube 27 and the outer conductor sleeve 10.
Regarding claim 15, Concelman discloses, for securing the outer conductor sleeve 10 in a plug housing, the outer conductor sleeve has a circumferential locking groove (immediately above the end of lead line 40), which is at least partially disposed in the second wall thickness region 41.
Regarding claim 16, Concelman discloses the cable 22 has a dielectric 24 which, in the cable end portion 26, is disposed in the attachment portion 37 and spaced from the outer conductor sleeve 10.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Concelman.
Regarding claim 5, to form the first wall thickness at 37 of Concelman as 0.15 to 0.3 millimeters would have been an obvious matter of routine experimentation.
Regarding claim 14, to form the outer conductor sleeve 10 of Concelman with at least one tapered portion having an inner taper diameter that is smaller than a smallest inner diameter of the attachment portion would have been an obvious matter of design not substantially affecting the function thereof. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Concelman as applied to claim 1 above, and further in view of Saeki 2019/0148867.
Saeki (front page) disclose the outer conductor sleeve 10 has stamped grooves 12 on an outer wall thereof, the stamped grooves being arranged parallel to one another, and to provide the outer conductor sleeve 10 of Concelman with such stamped grooves thus would have been obvious, to facilitate grasping of the outer conductor sleeve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GARY F PAUMEN/Primary Examiner, Art Unit 2833